 BRYAN CAVE LEIGHTON PAISNER LLP, #145700
 Robert J. Miller, 013334
 Khaled Tarazi, 032446
 Two North Central Avenue, Suite 2100
 Phoenix, Arizona 85004-4406
 Telephone:     (602) 364-7000
 Fax:           (602) 364-7070
 Email:         rjmiller@bclplaw.com
                khaled.tarazi@bclplaw.com

 Attorneys for Wells Fargo Vendor Financial Services, LLC
 and Wells Fargo Financial Leasing, Inc.
                    IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF ARIZONA

 In re:                                               Chapter 11

 Bob Bondurant School of High Performance             Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                                      NOTICE OF LODGING ORDER
                Debtor.                               GRANTING MOTION FOR
                                                      EXPEDITED HEARING ON
                                                      STIPULATED ORDER GRANTING
                                                      RELIEF FROM AUTOMATIC STAY

                                                      Re: Wells Fargo Equipment

                                                      Hearing Date: March 22, 2019
                                                      Hearing Time: 10:00 a.m.
                                                      Location:     230 N. 1st Ave., 7th Floor
                                                                    Courtroom 701
                                                                    Phoenix, AZ

          NOTICE IS HEREBY GIVEN that pursuant to Local Rule of Bankruptcy Procedure

 9022-1, Wells Fargo Vendor Financial Services, LLC and Wells Fargo Financial Leasing, Inc.,

 creditors in the above-captioned bankruptcy case, by and through their undersigned counsel,

 have lodged the Order Granting Motion for Expedited Hearing on Stipulated Order Granting

 Relief from Automatic Stay (“Order”), a copy of which is attached hereto as Exhibit A.

 ///

 ///

 ///




Case   2:18-bk-12041-BKM
 12567685.1                   Doc 216 Filed 03/20/19 Entered 03/20/19 13:39:30            Desc
                               Main Document    Page 1 of 5
        DATED this 20th day of March, 2019.

                                            BRYAN CAVE LEIGHTON PAISNER LLP



                                            By    /s/ KT, #032446
                                                 Robert J. Miller
                                                 Khaled Tarazi
                                                 Two North Central Avenue, Suite 2100
                                                 Phoenix, Arizona 85004-4406
                                                 Attorneys for Wells Fargo Vendor Financial
                                                 Services, LLC and Wells Fargo Financial
                                                 Leasing, Inc.



 E-FILED on March 20, 2019 with the U.S. Bankruptcy
 Court and copies served via CM/ECF notice on all parties
 who have appeared in this case.

 COPY mailed same date via U.S. Mail to:

 OFFICE OF THE U.S. TRUSTEE
 230 North First Avenue, Suite 204
 Phoenix, Arizona 85003-1706

 COPY emailed same date to:

 Elizabeth C. Amorosi
 OFFICE OF THE U.S. TRUSTEE
 230 North First Avenue, Suite 204
 Phoenix, Arizona 85003-1706
 Elizabeth.C.Amorosi@usdoj.gov

 Hilary L. Barnes
 Philip J. Giles
 ALLEN BARNES & JONES, PLC
 1850 North Central Avenue, Suite 1150
 Phoenix, Arizona 85004
 hbarnes@allenbarneslaw.com
 pgiles@allenbarneslaw.com
 Attorneys for the Debtor

 By /s/ Cathy Russell




Case   2:18-bk-12041-BKM
 12567685.1                                 2
                              Doc 216 Filed 03/20/19  Entered 03/20/19 13:39:30           Desc
                               Main Document    Page 2 of 5
                  EXHIBIT A




Case 2:18-bk-12041-BKM   Doc 216 Filed 03/20/19 Entered 03/20/19 13:39:30   Desc
                          Main Document    Page 3 of 5
                     IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF ARIZONA

 In re:                                             Chapter 11

 Bob Bondurant School of High Performance           Case No. 2:18-bk-12041-BKM
 Driving, Inc.,
                                                    ORDER GRANTING MOTION FOR
                Debtor.                             EXPEDITED HEARING ON
                                                    STIPULATED ORDER GRANTING
                                                    RELIEF FROM AUTOMATIC STAY

                                                    Re: Wells Fargo Equipment

                                                    Hearing Date: March 22, 2019
                                                    Hearing Time: 10:00 a.m.
                                                    Location:     230 N. 1st Ave., 7th Floor
                                                                  Courtroom 701
                                                                  Phoenix, AZ

          This matter came before the Court pursuant to the Motion for Expedited Hearing on

 Stipulated Order Granting Relief from Automatic Stay (“Motion for Expedited Hearing”) filed

 by Wells Fargo Vendor Financial Services, LLC and Wells Fargo Financial Leasing, Inc.,

 creditors in the above-captioned bankruptcy case (collectively, “Wells Fargo”) regarding the

 Stipulated Order Granting Relief from Automatic Stay re: Wells Fargo Equipment [DE 214]

 (“Stipulated Order”). Pursuant to the Motion for Expedited Hearing, Wells Fargo seeks entry

 of an order setting an expedited hearing on the Stipulated Order. Based upon the Motion for

 Expedited Hearing and good cause appearing,




Case   2:18-bk-12041-BKM
 12567636.1                   Doc 216 Filed 03/20/19 Entered 03/20/19 13:39:30          Desc
                               Main Document    Page 4 of 5
       IT IS HEREBY ORDERED:

       1. The Motion for Expedited Hearing is granted.

       2. Setting an expedited hearing on the Stipulated Order for March 22, 2019 at 10:00

          a.m., in Courtroom 701 of the United States Bankruptcy Court, District of

          Arizona, located at 230 North First Avenue, Phoenix, Arizona 85003.

       3. Any objection or response shall be filed prior to the hearing and must

          contemporaneously be served via e-mail on opposing counsel.

       4. Counsel for Wells Fargo shall immediately serve a copy of this Order via e-mail or

          First-Class U.S. Mail upon the Debtor, the Office of the United States Trustee, the

          List of Twenty Largest Unsecured Creditors, and any other party specifically

          requesting notice, and shall file a certificate of service with the Court.


                               SIGNED AND DATED ABOVE




Case   2:18-bk-12041-BKM
 12567636.1                                 2
                              Doc 216 Filed 03/20/19  Entered 03/20/19 13:39:30         Desc
                               Main Document    Page 5 of 5
